Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 13 and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Liu (US 20180262938) in view of Onggosanusi (US 20170245165) and Tooher (US 20200305038), and further in view of Yang (US 20180192409).
With respect to independent claims:
Regarding claims 13/17/18/19, Liu teaches A user equipment (UE) comprising: 
a receiver that receives ... information indicating a resource including at least one of a reference signal resource for channel measurement ([0062], “an eNB 410 (or other network component) transmits or signals one or more indices to a UE 420. The one or more indices that indicate one or more corresponding CSI-RS resources.” Further [0031], “a field is added to indicate for which CQI report(s) this CSI-RS resource(s) is to be used for signal/channel measurements.” And [0064, Fig.5]) and a resource for interference measurement;
a processor that performs, based on the information, at least one of channel measurement and interference measurement ([0064, Fig.5,], “the UE measures signals/channels on the CSI-RS resources for signal measurement as indicated by the values of the first index.”); and 
a transmitter that transmits feedback information based on at least one of the channel measurement ([0064], “the UE generates CQI reports according to the CQI report configurations indicated by the values of the fourth index.” And [0027], “an indexing scheme to link each CQI report to the subset of CSI-RS resources for signal measurements and to the subset of CSI-RS resources for interference measurements.” And “the generated CQI reports are reported by the UE to the network.”) and the interference measurement,
wherein the resource including at least one of the reference signal resource for the channel measurement and the resource for the interference measurement is allocated to one or more frequency resources ([0062], “an eNB 410 (or other network component) transmits or signals one or more indices to a UE 420. The one or more indices that indicate one or more corresponding CSI-RS resources and/or CQI reports.”),
wherein the resource is allocated contiguously ([0050], “the indexes may be contiguous.”) within the carrier ([0049], the contagious index of resource may be part of all the CSI-RS resource.).
	However, Liu does not specifically disclose higher layer signaling; and measurement resources are allocated to one or more frequency resources within a carrier bandwidth part, wherein the resource is allocated contiguously in a frequency domain within the carrier bandwidth part.
In an analogous art, Onggosanusi discloses A user equipment (UE) comprising: 
a receiver that receives, by higher layer signaling, information indicating a resource including at least one of a reference signal resource for channel measurement ([0160], “a UE can also be configured with a CSI-RS resource which spans only over a portion of the system bandwidth ... This can be termed the CSI-RS bandwidth, which can be configured either via higher layer signaling.”) and a resource for interference measurement; and
wherein the resource including at least one of the reference signal resource for the channel measurement and the resource for the interference measurement is allocated to one or more frequency resources ([0160], “a UE can also be configured with a CSI-RS resource which spans only over a portion of the system bandwidth. For instance, a CSI-RS resource to which the UE is assigned corresponds to only a set of m<M PRBs out of the entire system bandwidth which spans over M PRB s.”) within a carrier bandwidth part ([0160], “portion of the system bandwidth”, m PRBs),
wherein the resource is allocated contiguously ([0160], “a UE can also be configured with a CSI-RS resource which spans only over a portion of the system bandwidth.” Since the resource “spans” over a portion of bandwidth, m PRBs, so the resource is continuously extended across from a beginning of the m PRBs to an end of the m PRBs.) in a frequency domain ([0160], “system bandwidth” is in frequency domain, and PRB is associated with frequency domain.) within the carrier bandwidth part ([0160], “portion of the system bandwidth”, m PRBs).
Therefore, it would have been obvious to one with ordinary skill in the art at the time of the invention to modify the method of Liu to specify portion of system bandwidth as taught by Onggosanusi. The motivation/suggestion would have been because there is a need to save resource. 
However, the combination of Liu and Onggosanusi does not teach wherein the feedback information comprises reference signal received power (RSRP).
In an analogous art, Tooher teaches wherein the feedback information comprises reference signal received power (RSRP) ([0126], “A WTRU may also be configured to obtain and report a CSI-RSRP measurement. To obtain a CSI-RSRP, the WTRU may be configured to measure received power on a CSI-RS resource.”).
Therefore, it would have been obvious to one with ordinary skill in the art at the time of the invention to modify the method of Liu to specify RSRP as taught by Tooher. The motivation/suggestion would have been because there is a need to report power measurement to a base station. 
In additional to teachings from Liu and Onggosanusi, another analogous art by Yang which discloses wherein the resource is allocated contiguously in a frequency domain ([0091], “The resource position information includes: the starting position of the frequency domain, and the length of the consecutive allocated resources ... and the ending position of frequency domain resources.”).

Claims 15 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Liu in view of Onggosanusi, and further in view of Choi (US 20180091273).
Regarding claims 15/20, Choi teaches wherein a location of the resource allocated ... is indicated as a starting resource and a length of a frequency domain from the starting resource ([0160], “the eNB may inform the certain UE of the start location of allocated CSI-RS resources and the size of allocated CSI-RS resources.”).
	However, the combination of Liu and Choi does not teach within the carrier bandwidth part.
In an analogous art, Onggosanusi discloses within the carrier bandwidth part ([0160], “a UE can also be configured with a CSI-RS resource which spans only over a portion of the system bandwidth. For instance, a CSI-RS resource to which the UE is assigned corresponds to only a set of m<M PRBs out of the entire system bandwidth which spans over M PRB s.”). 
Therefore, it would have been obvious to one with ordinary skill in the art at the time of the invention to modify the method of Liu to specify portion of system bandwidth as taught by Onggosanusi. The motivation/suggestion would have been because there is a need to save resource. 
 
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Liu in view of Onggosanusi, and further in view of Kim (US 20130182594).
Regarding claim 16, Kim teaches wherein the reference signal resource for the channel measurement and the resource for the interference measurement are allocated to one or more frequency resources ([0128], “A specific second CSI-RS and a specific interference measurement resource have been allocated to each of the two UEs in the two same RBs.”) within a same carrier bandwidth part ([Fig.13], subbands 1310 and 1320 of full band 1300).
Therefore, it would have been obvious to one with ordinary skill in the art at the time of the invention to modify the method of Liu to specify allocating same part of resource for channel measurement and interference measurement as taught by Kim. The motivation/suggestion would have been because there is a need to reduce resource usage. 

Response to Arguments
Applicant's arguments filed on 05/09/2022 have been fully considered but they are not persuasive.

Regarding claim 13, Applicant argues (Remark page 8, last paragraph)
“In the Office Action, the Examiner contends that the phrase "a CSI-RS resource which spans only over a portion of the system bandwidth" teaches the subject matter of limitation (i). However, such avoids that a gap may be present within the CSI-RS resource, and in such cases the CSI-RS resource would still span a portion of the system bandwidth and be non-contiguous. Accordingly, the referenced portions of Onggosanusi cannot possibly describe whether the resources are contiguous or non-contiguous.”

Examiner respectfully disagrees.
Examiner cited teaching [0160, Onggosanusi], which discloses PRB resources assigned to CSI-RS “spans” over a portion of system bandwidth. The examiner interprets the word “span” as to extend across according to Merriam-Webster dictionary. In other words, the PRB resources is extended across portion of the system bandwidth without any gap in between the system bandwidth. 

Regarding claim 13, Applicant argues (Remark page 9, 2nd paragraph)
“Yang fails to remedy the deficiencies of Liu and Onggosanusi. Regarding limitation (i), Yang fails to describe a carrier bandwidth part, and, thus, cannot supply that a reference signal is contiguously allocated in a carrier bandwidth part as required by limitation (i). In addition, while paragraph [0091] of Yang is referenced as describing a contiguously allocated frequency domain resource as recited in limitation (i), Yang remains completely silent with respect to performing channel measurements. See Yang, Abstract. Consequently, Yang cannot possibly describe that a resource including a reference signal resource for channel measurement and/or interference measurement is contiguously allocated as required by limitation (i) of amended independent claim 1.”

Examiner respectfully disagrees.
Examiner cited teaching [0091, Yang], which discloses an inventive concept of consecutive allocated resources in a frequency domain. And teachings from Liu has already disclosed perform measurement. Since claim 13 is rejected under USC 103, so all cited references should be considered as a whole.

Regarding claim 13, Applicant argues (Remark page 10, 1st paragraph)
“the combination would still fail to render amended independent claim 13 obvious, because a person of ordinary skill in the art would not have been motivated to supply the missing elements without the benefit of Applicant's own disclosure as a guide.”

Examiner respectfully disagrees.
All cited references are in the same field of endeavor of allocating resource in a wireless communication system, so a person of  ordinary skilled in the art would be motivated to combine the cited arts. 
Claims17-19 are rejected for the same reason as stated above.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHIREN QIN whose telephone number is (571)272-5444.  The examiner can normally be reached on M-F 9-6PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Derrick Ferris can be reached on 571-272-3123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ZHIREN QIN/Examiner, Art Unit 2411